DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Line 1 of claim 13 recites: “The gimbal of claim 8, further comprising a comprising a locking mechanism…”.  It is recommended to be changed to read: “The gimbal of claim 8, further comprising a locking mechanism…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No.: 9,030,149).
Regarding claim 1, Chen discloses a gimbal for supporting a load (FIGS. 1-18), comprising: at least three rotatably coupled driving axis assemblies, each driving axis assembly comprising a driving device ((301), (302), (303), [C. 11 L. 61 to C. 12 L. 3]) and a joint arm ((304), (305), (306), [C. 12 L. 4-14]) configured to rotate when driven by the driving device (FIG. 3); and a controller configured to control the gimbal to limit a rotation of a first driving axis assembly (wherein the “first motor” (1001) is limited to “a finite rotation,” e.g., 90 degrees, [C. 20 L. 30-44]; “…a change in motor control may be to turn off or on a motor…”, [C. 17 L 36 to C. 18 L.  16]), and adjust positions of a second driving axis assembly and a third driving axis assembly, respectively, relative to the load (“…rotation of the first motor may occur concurrently with switching the orientation of the handle assembly…”, [C. 18 L.40-64]; wherein the orientation of the handle assembly is switched by rotating at the “roll axis” (502), FIG. 5), such that the gimbal maintains a forward orientation of the load (FIGS. 3, 4, 9-12).

Regarding claim 2, Chen further discloses the gimbal of claim 1, wherein the controller is configured to control the rotation of each driving axis assembly in real time to obtain a corresponding motion compensation for the load to maintain the load in a stable attitude (“…data collection and control may occur substantially in real-time…”, C. 22 L50 to C. 23 L7).

Regarding claim 3, Chen further discloses the gimbal of claim 1, further comprising an electrical speed control configured to connect with the controller and the driving device, wherein the controller is configured to control an operation of the driving device through the electrical speed control (“…change in motor control may instruct one or more of the motors to change rotation direction, speed, or axis…”, [C. 17 L. 36 to C. 18 L. 16]).

Regarding claim 4, Chen further discloses the gimbal of claim 1, wherein: the load is an imaging device (C. 8 L. 4-15, C. 12 L. 15-40), and the position of the load shifts between a position above the gimbal (FIGS. 4b, 12) and a position below the gimbal (FIGS. 3, 4a, 12).

Regarding claim 6, Chen further discloses the gimbal of claim 4, wherein the imaging device captures upright images or videos during the rotation of the gimbal (“…determine a desire payload orientation autonomously…desired payload orientation may remain substantially constant with respect to a reference frame.  Alternatively…may change with respect to the reference frame…”, C. 10 L. 4-32; “The payload may remain operational while the user is transitioning between the different modes…”, C. 22 L. 50 to C. 23 L. 7).

Regarding claim 5, Chen further discloses the gimbal of claim 1, wherein the gimbal comprises three driving axis assemblies including a yaw axis assembly, a roll axis assembly, and a pitch axis assembly (FIGS. 3, 5, [C. 12 L. 15-40]).

Regarding claim 7, Chen further discloses the gimbal of claim 5, wherein the yaw axis assembly, the roll axis assembly, and the pitch axis assembly are rotatably connected in sequence ([C. 12 L. 15-40]), wherein the load is supported by a joint arm of the pitch axis assembly ((308), [C. 12 L. 15-40], “…third frame component 306 may be configured to move about a third axis of rotation (e.g., pitch axis)…may be configured to support a payload 308, such as a camera…”), and wherein the controller is configured to control the gimbal to limit a rotation of a driving device of the yaw axis assembly (wherein the “first motor” (1001) is limited to “a finite rotation,” e.g., 90 degrees, [C. 20 L. 30-44]; “…a change in motor control may be to turn off or on a motor…”, [C. 17 L 36 to C. 18 L.  16]) during the rotation of the gimbal (“…rotation of the first motor may occur concurrently with switching the orientation of the handle assembly…”, [C. 18 L.40-64]; wherein the orientation of the handle assembly is switched by rotating at the “roll axis” (502), FIG. 5).

Regarding claim 8, Chen further discloses the gimbal of claim 7, wherein: the controller is configured to control the roll axis assembly to rotate relative to the yaw axis assembly to adjust a position of the load on the pitch axis assembly to face forwardly; and the pitch axis assembly supports the load and rotates to a position above the driving device of the yaw axis assembly during the rotation of the gimbal (shown in FIGS 4b, 12, “upright mode”, wherein the payload is above yaw axis motor ((301) “first motor”) and (304) “first frame component”).

Regarding claim 14, Chen further discloses the gimbal of claim 8, wherein the controller is configured to release the limitation on the rotation of the driving device of the yaw axis assembly (limited to “finite number of degrees,” e.g., 90 degrees when rotating from “underslung mode” to “briefcase mode”, [C. 18 L. 40-64]) based on a determination by the controller that the load has rotated to a position right above the driving device of the yaw axis assembly (when the device rotates from the “underslung” orientation shown in FIGS. 1, 3, 4a to FIG. 9 to FIG. 10 to FIG. 4c to the “upright” orientation shown in FIGS 4b, 12 (1203), [C. 13]).

Regarding claim 15, Chen further discloses the gimbal of claim 8, wherein the yaw axis assembly comprises an angle sensor configured to detect a rotation angle of the driving device of the yaw axis assembly ([C. 15 L. 55 to C. 17 L. 16]), and wherein the controller is configured to control the gimbal in a three-axis mode based on a determination that an angle detected by the angle sensor is greater than or equal to a predetermined angle after the limitation on the rotation of the driving device of the yaw axis assembly is released (“…processor(s) may use the signals to determine whether a handle assembly has changed orientation, or whether any other component has moved…may generate a signal that may be transmitted to one or more motors 1806…”, [C. 16 L. 63 to C. 17 L. 16]).

Regarding claim 9, Chen further discloses the gimbal of claim 7, wherein a rotation angle of the yaw axis assembly relative to the roll axis assembly is greater than or equal to 360 degrees (shown in FIGS. 11a, 11b, 12).

Regarding claim 10, Chen further discloses the gimbal of claim 7, further comprising a handle assembly configured to couple with the yaw axis assembly through the driving device of the yaw axis assembly ((307), [C. 12 L. 51 to C. 13 L. 3]).

Regarding claim 11, Chen further discloses the gimbal of claim 7, wherein the roll axis assembly does not coincide with the pitch axis assembly during the rotation of the gimbal (FIGS. 9-11).

Regarding claim 12, Chen further discloses the gimbal of claim 7, wherein the controller is further configured to directly receive an input commander from a user (C. 26 L. 27 to C. 27 L. 19) and control the driving device of the yaw axis assembly to stop rotation, to switch the gimbal to a two-axis mode (“…change in motor control may be to turn off or on a motor…”, [C. 17 L. 36 to C. 18 L. 16]).

Regarding claim 19, Chen discloses a gimbal control method (FIGS. 1-18), comprising: detecting a rotation status of the gimbal (“…processor(s) may use the signals to determine whether a handle assembly has changed orientation, or whether any other component has moved…may generate a signal that may be transmitted to one or more motors 1806…”, [C. 16 L. 63 to C. 17 L. 16]), wherein the gimbal including three driving axis assemblies ((301), (302), (303), [C. 11 L. 61 to C. 12 L. 3]); controlling, based on the rotation status (“…processor(s) may use the signals to determine whether a handle assembly has changed orientation, or whether any other component has moved…may generate a signal that may be transmitted to one or more motors 1806…”, [C. 16 L. 63 to C. 17 L. 16]; “…rotation of the first motor may occur concurrently with switching the orientation of the handle assembly…”, [C. 18 L.40-64]; wherein the orientation of the handle assembly is switched by rotating at the “roll axis” (502), FIG. 5), the gimbal to limit a rotation of a first driving axis assembly (wherein the “first motor” (1001) is limited to “a finite rotation,” e.g., 90 degrees, [C. 20 L. 30-44]; “…a change in motor control may be to turn off or on a motor…”, [C. 17 L 36 to C. 18 L.  16]), and adjust positions of a second driving axis assembly and a third driving axis assembly, respectively, relative to the load (“…rotation of the first motor may occur concurrently with switching the orientation of the handle assembly…”, [C. 18 L.40-64]; wherein the orientation of the handle assembly is switched by rotating at the “roll axis” (502), FIG. 5) to maintain the gimbal in a forward orientation (FIGS. 3, 4, 9-12).

Regarding claim 20, Chen further discloses the method according to claim 19, wherein the detected rotation status includes a joint angle of the first driving axis assembly to be limited for rotation being within a predetermined value range (C. 19 L. 53 to C. 20 L. 29).

Allowable Subject Matter
Claims 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852